       Case 2:18-cv-00850-JAD-GWF Document 9 Filed 12/04/18 Page 1 of 2



 1   Matthew I Knepper, Esq.
     Nevada Bar No. 12796
 2   Miles N. Clark, Esq.
     Nevada Bar No. 13848
 3   KNEPPER & CLARK LLC
     10040 W. Cheyenne Ave., Suite 170-109
 4   Las Vegas, NV 89129
     Phone: (702) 825-6060
     FAX: (702) 447-8048
 5   Email: matthew.knepper@knepperclark.com
     Email: miles.clark@knepperlcark.com
 6
     David H. Krieger, Esq.
 7   Nevada Bar No. 9086
 8   HAINES & KRIEGER, LLC
     8985 S. Eastern Ave., Suite 350
 9   Henderson, NV 89123
     Phone: (702) 880-5554
10   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
11
     Sean N. Payne, Esq.
12   Nevada Bar No. 13216
     PAYNE LAW FIRM LLC
13   9550 S. Eastern Ave., Suite 253-A213
     Las Vegas, NV 89123
14   Phone: (702) 952-2733
     FAX: (702) 462-7227
15   Email: seanpayne@spaynelaw.com
16   Attorneys for Plaintiff
17
                                     UNITED STATES DISTRICT COURT
18                                          DISTRICT OF NEVADA
19
                                                    :   Case No. 2:18-cv-00850-JAD-GWF
20    FREDDIE BLACKWELL-BARNES,                     :
                                                    :
21                             Plaintiff,           :
22            v.                                    :
                                                    :
23    EQUIFAX INFORMATION SERVICES,                 :   STIPULATION OF DISMISSAL OF
      LLC,                                          :   DEFENDANT EQUIFAX INFORMATION
24                                                  :   SERVICES, LLC PURSUANT TO FRCP
                               Defendant.           :
25                                                      41(A)(1)(A)(II)
                                                    :
26                                                  :
                                                    :           ECF No. 9
27                                                  :
28
       Case 2:18-cv-00850-JAD-GWF Document 9 Filed 12/04/18 Page 2 of 2



 1          PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
 2 the parties hereby stipulate to the dismissal of Plaintiff Freddie Blackwell-Barnes’ claims against
 3
     Defendant Equifax Information Services, LLC from the above captioned action, with prejudice.
 4
     Each party will bear their own fees and costs.
 5
            IT IS SO STIPULATED,
 6
            Dated December 3, 2018
 7
       /s/ Sean N. Payne                                 /s/ Bradley T. Austin
 8     Sean N. Payne, Esq.                               Bradley T. Austin, Esq.
       Nevada Bar No. 13216                              Nevada Bar No. 13064
 9     PAYNE LAW FIRM LLC                                SNELL & WILMER LLP
10     David H. Krieger, Esq.                            Attorneys for Defendant
11     Nevada Bar No. 9086                               Equifax Information Services LLC
       HAINES & KRIEGER, LLC
12
       Matthew I Knepper, Esq.
13     Nevada Bar No. 12796
       Miles N. Clark, Esq.
14     Nevada Bar No. 13848
       KNEPPER & CLARK LLC
15
       Attorneys for Plaintiff
16
17
18                                               ORDER
19 IT IS  SO on
       Based ORDERED.
                the parties' stipulation [ECF No. 9] and good cause appearing, IT IS HEREBY
   ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
20 costs.
   DATED: The_________             _________________________________________
              Clerk of Court is directed   to CLOSE THIS CASE.
                                   UNITED STATES DISTRICT COURT JUDGE
21
                                                        _________________________________
                                                                     ___________
                                                                              _ __
                                                                                 _ ________
22                                                      U.S. District Ju
                                                                      Judge
                                                                       uddgge Jennifer
                                                                                    e A.
                                                                                       A DDorsey
                                                        Dated: December 4, 2018
23
24
25
26
27
28
